Citation Nr: 1133934	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-28 013	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which established service connection for an adjustment disorder with mixed anxiety and depressed mood; assigned an initial 50 percent evaluation for that disability; and effectuated the award as of September 10, 2007.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In March 2011, the Appeals Management Center (AMC), in pertinent part, increased the initial evaluation for the Veteran's psychiatric disability from 50 to 70 percent disabling.  


FINDING OF FACT

On August 24, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the initial evaluation assigned for his adjustment disorder with mixed anxiety and depressed mood.  


CONCLUSION OF LAW

The issue of an initial evaluation in excess of 70 percent for the Veteran's adjustment disorder with mixed anxiety and depressed mood has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  In an August 24, 2011, written statement, the accredited representative indicated that the Veteran was satisfied with the current evaluation of his psychiatric disability; did "not wish to continue his appeal;" and requested "that the Veteran's appeal be withdrawn." The Board finds that the Veteran effectively withdrew his substantive appeal as to the issue of an initial evaluation in excess of 70 percent for his adjustment disorder with mixed anxiety and depressed mood.  As no allegation of error of fact or law for appellate consideration remains, the issue is dismissed.


ORDER

The issue of an initial evaluation in excess of 70 percent for the Veteran's adjustment disorder with mixed anxiety and depressed mood is dismissed.  



		
J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


